—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered January 31, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third *547degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim that he was denied a fair trial because the trial court did not charge the jury on agency is unpreserved as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. If we were to review it, we would find that no reasonable view of the evidence could support a finding that defendant acted as the undercover officer’s agent in this "buy and bust” operation, and that there was thus no basis for the charge.
We have reviewed defendant’s other claims of ineffective assistance of counsel and abuse of sentencing discretion, and find them to be without merit. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Tom, JJ.